Opinion issued March 29, 2006








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-07-00196-CV
____________

IN RE KINGWOOD RHYTHM, INC. 
D/B/A FRED ASTAIRE DANCE STUDIO, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relator, Kingwood Rhythm, Inc. d/b/a Fred Astaire Dance Studio, has filed a
petition for a writ of mandamus complaining of an order signed on January 22, 2007,
by the Honorable Reece Rondon, which order denied relator's request for a temporary
injunction. (1) 
	We deny the petition for a writ of mandamus.  

PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.
1.             
            
          
   -